     USDC IN/ND case 1:19-cv-00191 document 1 filed 05/01/19 page 1 of 6


                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                         FORT WAYNE DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                   Plaintiff,                )
                                             )   Case No. 1:19cv00191
              V.                             )
                                             )
MIRACLE R. LUCKETTI,                         )
n/k/a MIRACLE R. HEIN,                       )
FEDERAL HOME LOAN BANK OF                    )
INDIANAPOLIS through MARKLE                  )
BANK d/b/a IAB Financial Bank,               )
                                             )
                   Defendants.               )


                                 COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.   On or about September 29, 2009, Defendant Miracle R. Lucketti,

n/k/a Miracle R. Hein herein “Defendant Miracle R. Lucketti” executed and
     USDC IN/ND case 1:19-cv-00191 document 1 filed 05/01/19 page 2 of 6


delivered to Plaintiff a promissory note in the amount of $64,800.00. A copy

of said note is attached hereto as AExhibit 1.”

      3.    To secure payment of said promissory note Miracle R. Lucketti

executed and delivered to Plaintiff a mortgage on the following described real

estate in Huntington County, to wit:

      THE SOUTH HALF OF LOT NUMBER 11 IN DROVER’S OUT LOTS
      OF THE SUBDIVISION OF A PART OF SECTIONS 15 AND 22 IN
      TOWNSHIP 28 NORTH, RANGE 9 EAST, KNOWN AS IN LOT NO. 3
      AND INLOT NO. 4 IN SAID OUTLOT NO. 11.
      EXCEPTING THEREFROM
      A PART OF DROVER’S OUT LOT NO. 11 IN THE CITY OF
      HUNTINGTON, INDIANA, AND BEING MORE PARTICULARLY
      DESCRIBED AS FOLLOWS:
      BEGINNING ON THE WEST LINE OF SAID OUT LOT NO. 11 AT A
      POINT 279.90 FEET NORTHERLY FROM AN IRON PIPE LOCATED
      AT THE INTERSECTION OF THE EASTERLY LINE OF A
      FOURTEEN FOOT ALLEY WITH THE NORTHERLY LINE OF
      WALNUT STREET; THENCE NORTH 0 DEGREES 17 MINUTES
      WEST, ALONG THE EASTERLY LINE OF SAID ALLEY 200 FEET
      TO AN IRON PIPE; THENCE NORTH 61 DEGREES 41 MINUTES
      EAST 125 FEET TO AN IRON PIPE; THENCE SOUTH 0 DEGREES
      17 MINUTES EAST 200 FEET TO A POINT; THENCE SOUTH 62
      DEGREES WEST ON A LINE PARALLEL WITH SAID WALNUT
      STREET 125 FEET TO THE POINT OR PLACE OF BEGINNING,
      HUNTINGTON COUNTY, INDIANA.
      ALSO EXCEPTING THEREFROM:
      A PART OF DROVER’S OUT LOT NO. 11 IN THE CITY OF
      HUNTINGTON, INDIANA, AND BEING MORE PARTICULARLY
      DESCRIBED AS FOLLOWS:
      BEGINNING ON THE WEST LINE OF SAID OUT LOT NO. 11 AT
      AN IRON PIPE LOCATED AT THE INTERSECTION OF THE
      EASTERLY LINE OF A FOURTEEN FOOT ALLEY WITH THE
      NORTHERLY LINE OF WALNUT STREET; THENCE NORTH 0
      DEGREES 17 MINUTES WEST ALONG THE EASTERLY LINE OF
                                        2
     USDC IN/ND case 1:19-cv-00191 document 1 filed 05/01/19 page 3 of 6


      SAID ALLEY 272.9 FEET TO A POINT; THENCE NORTH 61
      DEGREES 41 MINUTES EAST 125 FEET TO A POINT; THENCE
      SOUTH 0 DEGREES 17 MINUTES EAST 272.55 FEET TO AN IRON
      PIPE LOCATED ON THE NORTHERLY LINE OF WALNUT
      STREET; THENCE SOUTH 62 DEGREES WEST ALONG THE
      NORTHERLY LINE OF SAID WALNUT STERET 125 FEET TO THE
      POINT OR PLACE OF BEGINNING, HUNTINGTON COUTNY,
      INDIANA.

      Commonly known as: 1534 Walnut Street, Huntington, IN 46750

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of Huntington

County, Indiana, on September 30, 2009 as Instrument No. 2009005277, and

Re-recorded on October 19, 2009 as Instrument No 2009005713 a copy of

which is attached hereto as “Exhibit 2.”

      4.    As a part of this transaction, Defendant Miracle Lucketti

executed a Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of

which is attached hereto as AExhibit 3.@ By this agreement, the United

States agreed to defer a portion of the accruing interest so long as there was

no default, but in the event of a default, the credited interest becomes due as

an in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $4,387.43.

      5.    Plaintiff is the holder of the promissory note, mortgage and

Subsidy Agreement.


                                       3
     USDC IN/ND case 1:19-cv-00191 document 1 filed 05/01/19 page 4 of 6


      6.    Defendant Miracle Lucketti, is in default in repayment of the

obligations due to Plaintiff under the terms of the promissory note.

      7.     Defendant Miracle Lucketti owes Plaintiff, pursuant to the note

and mortgage, the sum of $103,448.92 consisting of $77,508.72 in principal

and $21,552.77 in accrued interest as of April 11, 2019, with interest

thereafter at the rate of $10.199 per day to the date of judgment, plus

interest credit under the Subsidy Agreement in the sum of $4,387.43. In

addition, the government may incur additional costs and expenses associated

with the preservation and sale of the real property, which may become due

and owing under the terms of the note and mortgage.

                                COUNT TWO
                                (Foreclosure)

      8.     Plaintiff restates and incorporates by reference allegations 1

through 7 as though fully stated herein.

      9.     Federal Home Loan Bank of Indianapolis (“FHLBI”) through

Markle Bank d/b/a IAB Financial Bank, are made defendants to answer as to

their interest in the real estate by virtue of a mortgage dated September 29,

2009, filed on September 30, 2009 as Instrument No. 2009005278 in the

Office of the Recorder of Huntington County, Indiana.

      10.    The mortgage of Plaintiff is prior and paramount to the interest


                                        4
     USDC IN/ND case 1:19-cv-00191 document 1 filed 05/01/19 page 5 of 6


of all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem against the mortgaged real estate in the

         amount of $103,448.92, together with interest accruing after April

         11, 2019, to date of judgment at the rate of $10.199 per day, plus any

         such further costs and expenses as may be incurred to the date of

         sale of the property and in personam against Defendant Miracle

         Lucketti, in the amount of $99,061.49 (the in rem judgment minus

         the differed interest or subsidy recapture in the amount of

         $4,387.43), and all other costs herein;

      B. Enter an order declaring Plaintiff’s mortgage to be prior and

         paramount to the interests of all other parties and determining the

         amount and priorities of the interests of all parties to the real estate;

         and an order foreclosing the equity of redemption of defendants in

         the real estate;

      C. Enter an order directing the sale of the property by the U.S.

         Marshall and application of the proceeds first to the costs of sale,

         second to payment of the judgment of Plaintiff, with any then-

         remaining proceeds paid to the Clerk of the Court to be disposed of

         as the Court shall direct;
                                        5
USDC IN/ND case 1:19-cv-00191 document 1 filed 05/01/19 page 6 of 6


D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the
   premises.

                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 6
USDC IN/ND case 1:19-cv-00191 document 1-1 filed 05/01/19 page 1 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00191 document 1-1 filed 05/01/19 page 2 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00191 document 1-1 filed 05/01/19 page 3 of 3




                            EXHIBIT 1
USDC IN/ND case 1:19-cv-00191 document 1-2 filed 05/01/19 page 1 of 8




                             Exhibit 2
USDC IN/ND case 1:19-cv-00191 document 1-2 filed 05/01/19 page 2 of 8




                             Exhibit 2
USDC IN/ND case 1:19-cv-00191 document 1-2 filed 05/01/19 page 3 of 8




                             Exhibit 2
USDC IN/ND case 1:19-cv-00191 document 1-2 filed 05/01/19 page 4 of 8




                             Exhibit 2
USDC IN/ND case 1:19-cv-00191 document 1-2 filed 05/01/19 page 5 of 8




                             Exhibit 2
USDC IN/ND case 1:19-cv-00191 document 1-2 filed 05/01/19 page 6 of 8




                             Exhibit 2
USDC IN/ND case 1:19-cv-00191 document 1-2 filed 05/01/19 page 7 of 8




                             Exhibit 2
USDC IN/ND case 1:19-cv-00191 document 1-2 filed 05/01/19 page 8 of 8




                             Exhibit 2
USDC IN/ND case 1:19-cv-00191 document 1-3 filed 05/01/19 page 1 of 2




                            EXHIBIT 3
USDC IN/ND case 1:19-cv-00191 document 1-3 filed 05/01/19 page 2 of 2




                            EXHIBIT 3
                USDC IN/ND case 1:19-cv-00191 document 1-4 filed 05/01/19 page 1 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19cv00191
                  MIRACLE LUCKETTI,                                )
              N/K/A MIRCLE R. HEIN, ET AL                          )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MIRACLE R. LUCKETTI
                                         N/K/A MIRCLE R. HEIN
                                         521 FORREST AVE.
                                         NORFOLK, VA 23505




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00191 document 1-4 filed 05/01/19 page 2 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv00191

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 1:19-cv-00191 document 1-4 filed 05/01/19 page 3 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No. 1:19cv00191
                  MIRACLE LUCKETTI,                                 )
              N/K/A MIRCLE R. HEIN, ET AL                           )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Federal Home Loan Bank of Indianapolis
                                         Attn: Highest Executive Officer
                                         8250 Woodfield Crossing Blvd.
                                         Indianapolis, IN 46240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00191 document 1-4 filed 05/01/19 page 4 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv00191

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 1:19-cv-00191 document 1-4 filed 05/01/19 page 5 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )       Civil Action No. 1:19cv00191
                 MIRACLE R. LUCKETTI                                )
              N/K/A MIRCLE R. HEIN, ET AL                           )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MARKLE BANK
                                         dba IAB Financial Bank
                                         c/o Kevin Himmelhaver
                                         118 E. Ludwig Road
                                         Fort Wayne, IN 46825



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00191 document 1-4 filed 05/01/19 page 6 of 6
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv00191

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 1:19-cv-00191 document 1-5 filed 05/01/19 page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    MIRACLE R. LUCKETTI, n/k/a MIRACLE R. HEIN, ET AL

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               HUNTINGTON
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/01/2019                                                              s/Deborah M. Leonard
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
